Citation Nr: 0519501	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to June 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In September 2002, the veteran sitting at the RO testified at 
a hearing, via videoconference, before the undersigned 
sitting at the Board's central office in Washington, DC. 

By way of procedural background, the Board notes that the 
veteran's claim was previously before the Board.  In a March 
2003 internal development memorandum, the Board undertook 
additional evidentiary development pursuant to then-extant 
regulations.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  However, due to changes in law, the Board remanded 
the veteran's claim to the RO in October 2003, for additional 
development.  As this development has been completed, the 
veteran's claim is properly before the Board at this time.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the competent 
and probative medical evidence of record is in approximate 
balance as to whether the veteran's currently diagnosed 
mechanical lumbar back pain, degenerative joint disease of 
the lumbar spine, L5-S1 fusion, and a loss of lordosis in the 
lumbar spine, were incurred in military service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the Board concludes 
that a low back disorder, manifested by mechanical lumbar 
back pain, degenerative joint disease of the lumbar spine, 
L5-S1 fusion, and a loss of lordosis of the lumbar spine, was 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 1131, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  It 
appears in this case that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder.  Nevertheless, given the 
favorable decision as outlined below, any failure of VA in 
its duties to notify and assist the veteran resulted in 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
Under both previous law and the VCAA, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records show that he was seen 
for complaints of back pain in March 1960.  In December 1960, 
when low back strain was noted, he underwent physical 
therapy.  The veteran was seen for complaints of back pain in 
August 1962 and gave a two or three month history of back 
pain.  The impression was probable chronic muscular strain.  
His May 1963 separation examination showed his spine was 
normal.

Post service, the veteran underwent a spinal fusion in 1972, 
according to July 1993 private medical records from E.D., 
M.D., an orthopedist.

Two pages of a May 1974 medical report, from L.J.C., Jr., 
M.D., evidently for a workman's compensation claim, are 
associated with the claims file.  The physician opined that 
the veteran's fall in 1968 had very little to do with his low 
back pain.  It was noted that the veteran had a pre-existing 
injury that was symptomatic since an accident in military 
service.

July 1993 medical records from Dr. E.D. indicate that the 
veteran was seen for complaints of shoulder pain and 
significant spine deformity.  

Private treatment records, dated from March 1995 to June 
1999, show M.S., M.D., treated the veteran for back pain.  
Ankylosing spondylitis was noted.

Private hospital records, dated from March 2001 to April 
2002, reflect that the veteran was treated for ankylosing 
spondylitis of the thoracic spine.  In March 2001, he 
underwent a posterior osteotomy at T10-11 and T11-12 and a 
vertebrectomy.  In September 2001, it was noted that he was 
in a motor vehicle accident in which his car was hit from the 
rear that caused increased thoracic pain.

During his September 2002 hearing, the veteran testified that 
he injured his back twice in service.  He also had a fall 
post-service in 1968.  He said this fall only caused 
temporary pain.  He was basically the same before and after 
this 1968 slip and fall.

In June 2003, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records in their entirety.  The veteran 
stated that he injured his back while lifting in service.  
Then in 1961, he was in a car accident and suffered more low 
back pain.  After service, the veteran worked doing logging 
manual labor, which required a lot of lifting.  His back pain 
became so severe he had to quit his job.  He then slipped in 
1968 and his trouble started.  He underwent back surgery in 
1972 and 2001.

On examination, it was noted that the veteran had significant 
kyphotic deformity of mainly the thoracic spine.  He also had 
a very flat lumbar spine and loss of his lordosis.  He walked 
very stiffly in regards to his spine.  In regards to his 
lumbar spine, motion was extremely limited partially due to 
his disease process.  This was also partially due to his 
fusions.

The VA examiner reported several diagnoses: (1) mechanical 
lumbar back pain and subsequent degenerative joint disease 
culminating in L5-S1 fusion with persistence of mechanical 
back pain associated with this; (2) ankylosing spondylitis of 
the entire spine which required surgery for a deformity 
performed in 2001; (3) and a loss of lordosis in the 
veteran's lumbar spine which was associated with both 
conditions.

The VA examiner opined that it was at least as likely as not 
that the veteran's back disorder, his low back pain, that he 
experienced, that radiated down his leg and ultimately ended 
up in L5-S1 fusion was related to the lifting he did in the 
military.  It was likely the 1968 slip and fall was 
responsible for an exacerbation of his pre-existing condition 
sustained in the military.  In the VA examiner's opinion, the 
1974 medical report was not accurate and the opinion not well 
founded.  The VA physician opined that the veteran 
exacerbated to an extreme degree the injury that was already 
present and made it more severe in 1968.  Further, the VA 
examiner did not believe that the veteran's problem with his 
thoracic spine was related to military service. The VA doctor 
opined that it was more likely associated with the veteran's 
ankylosing spondylitis. 

III.  Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a low back disorder that he maintains was 
incurred during his active military service.  While service 
medical records reflect his treatment for complaints of back 
pain, a back abnormality was not reported when the veteran 
was examined for discharge in 1963.  Thereafter, the veteran 
evidently experienced intercurrent back injury and underwent 
spinal fusion in 1972 and thoracic spine surgery in 2001.

The only medical opinion of record, the June 2003 VA medical 
opinion, relates the veteran's current lumbar spine disorder 
with his military service.  This VA examiner reviewed all the 
veteran's medical records, including Dr. L.C.'s 1974 report, 
and provided a clear rationale for concluding that, it was as 
least as likely as not that the veteran's currently diagnosed 
low back pain that radiated into his leg and ultimately ended 
up as L5-S1 fusion was related to the lifting the veteran did 
in 1968.  The VA examiner noted the veteran's subsequent 1968 
injury and opined that it merely exacerbated the preexisting 
back disorder that was sustained in service.  The Board notes 
that the VA examiner also opined that the veteran's thoracic 
spine disorder was not related to service.

The Board will exercise the discretion conferred upon us by 
law to determine that the evidence in this case is in 
relative equipoise.  The recent VA examiner opined that the 
veteran's low back pain and lumbar spine disorder began in 
service and was exacerbated by a post-service fall in 1968.  
Accordingly, and resolving reasonable doubt in the veteran's 
favor, the Board finds that the evidence of record is 
consistent with the veteran's contentions, and that the 
veteran has a low back disorder, manifested by mechanical 
lumbar back pain, degenerative joint disease of the lumbar 
spine, L5-S1 fusion, and a loss of lordosis as a result of 
his active military service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a low back 
disorder, manifested by mechanical lumbar back pain, 
degenerative joint disease of the lumbar spine, L5-S1 fusion, 
and a loss of lordosis, is in order.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2004). 


ORDER

Service connection for a low back disorder, manifested by 
mechanical lumbar back pain, degenerative joint disease of 
the lumbar spine, L5-S1 fusion, and a loss of lordosis, is 
granted.




	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


